Exhibit 10.2

 

[g97041km01i001.gif]

AMENDED AND RESTATED PROMISSORY NOTE $14,400,000.00 April 3, 2013 Elmsford, New
York Loan No. 901000543 THIS AMENDED AND RESTATED PROMISSORY NOTE is made by
WU/LH 103 FAIRVIEW PARK L.L.C., a Delaware limited liability company, and WU/LH
404 FIELDCREST L.L.C., a Delaware limited liability company (collectively,
“Borrower”), to and for the benefit of GENWORTH LIFE INSURANCE COMPANY, a
Delaware corporation (“Lender”). RECITALS A. Lender is the holder of that
certain Mortgage Note more particularly described in Exhibit A hereto (the
“Original Note”), which Original Note was assigned to Lender. B. Borrower
confirms that (a) the outstanding aggregate principal balance under the Original
Note as of the date hereof is Fourteen Million Four Hundred Thousand Dollars
($14,400,000.00), (b) the full principal amount has been advanced under the
Original Note, and (c) there are no offsets, advances, setoffs, defenses or
counterclaims against payment of said amount. C. Lender and Borrower have agreed
to modify and consolidate the terms of the Original Note, and in connection
therewith, to amend, restate and consolidate the Original Note upon the terms
and conditions set forth herein. NOW, THEREFORE, the Lender and Borrower each
hereby amend and restate in their entirety the Original Note (the Original Note,
as amended and restated hereby, and as the same may be amended, restated,
modified or extended from time to time, is hereinafter referred to as this
“Note”) as follows: l. Promise to Pay. FOR VALUE RECEIVED, Borrower jointly and
severally, promise to pay in lawful money of the United States of America to the
order of GENWORTH LIFE INSURANCE COMPANY, a Delaware corporation (“Lender”), at
c/o Bank of America, RESF - Servicing, 900 West Trade Street, Suite 650,
NCl-026-06-01, Charlotte, North Carolina 28255, or such other place either
within or without the State of North Carolina as Lender may designate in writing
from time to time, the principal sum of FOURTEEN MILLION FOUR HUNDRED THOUSAND
DOLLARS ($14,400,000.00), with interest from the date hereof on the unpaid
principal balance at the rate set forth below. 2. Interest. From the date
hereof, interest shall accrue on the unpaid principal balance at the rate of
THREE AND TWO-TENTHS PERCENT (3.2%) per annum. 3. Payments and Term. (a)
Principal and interest shall be due and payable as follows: (i) A payment of all
interest to accrue hereon from the Disbursement Date to and including the last
day of the month during which the Disbursement Date occurs shall be due and
payable on the Disbursement

 


[g97041km01i002.gif]

Date. For purposes of this Note, the “Disbursement Date” shall be the date on
which disbursement of loan proceeds occurs. (ii) Monthly payments of interest
only in the sum of THIRTY-EIGHT THOUSAND FOUR HUNDRED DOLLARS ($38,400.00) each
shall be due and payable on the first day of each calendar month, commencing on
June 1, 2013 and continuing on the first day of each calendar month thereafter
to and including May 1, 2014. (iii) Monthly payments of principal and interest
in the sum of SIXTY-NINE THOUSAND SEVEN HUNDRED NINETY-THREE DOLLARS AND
SEVENTY-SEVEN CENTS ($69,793.77) each shall be due and payable on the first day
of each calendar month, commencing on June 1, 2014 and continuing on the first
day of each calendar month thereafter to and including the Maturity Date
(hereinafter defined), such payments being based upon a twenty-five (25) year
amortization period beginning on May 1, 2014. (iv) The entire indebtedness
evidenced by this Note, if not sooner paid, shall be due and payable on April
30, 2018 (the “Maturity Date”). (b) All payments on account of the indebtedness
evidenced by this Note shall be first applied to interest, costs and prepayment
fees (if any) and then to principal. Interest shall be computed on the basis of
a 360-day year consisting of twelve 30-day months. 4. Prepayment. This Note may
be prepaid in full on a scheduled payment date, upon giving the holder of this
Note (“Holder”) thirty (30) days prior written notice (which notice may be
revoked by the Borrower without penalty), by paying, in addition to the
outstanding principal balance at the date of prepayment (plus all accrued
interest and other sums due under the terms of the Loan Documents, as that term
is defined below), a Prepayment Fee. The Prepayment Fee is equal to the greater
of: (i) 1% of the principal prepaid (principal outstanding after application of
payment due on date of prepayment) at the date of prepayment or (ii) the present
value computed on a monthly basis as of the date of prepayment of all future
principal and interest payments due under this Note (starting with the first
monthly payment due after the prepayment date and including any balloon
payments) using the Discount Rate (as defined below) less the principal prepaid.
No Prepayment Fee shall be due if this Note is prepaid (a) during the 90 days
prior to the Maturity Date or (b) in connection with the application of
insurance proceeds or any condemnation award. Except as specifically provided
above, Borrower hereby expressly agrees that if, for any reason, a prepayment of
any or all of this note is made, whether voluntary or upon or following any
acceleration of the maturity date by Lender on account of any Event of Default
(as hereinafter defined), including but not limited to any transfer or
disposition as prohibited or restricted by the Mortgage (as hereafter defined),
then Borrower shall be obligated to pay concurrently therewith, as a prepayment
premium, the applicable Prepayment Fee specified above. The prepayment fee shall
be due and payable in connection with all such payments, including but not
limited to payments made by Borrower or any guarantor after the occurrence of
any Event of Default, or payments made from the application of proceeds obtained
in connection with any foreclosure or other sale of all or any collateral
securing the loan evidenced hereby. Borrower agrees that Lender’s agreement to
make the loan on the terms and conditions set forth in this Note constitutes
adequate consideration, given individual weight by Borrower, for this agreement
and acknowledges that, in making the loan on the terms and conditions set forth
herein, Lender has given individual weight to the consideration afforded by this
agreement. -2-

 


[g97041km01i003.gif]

Discount Rate (defined) The Discount Rate (DR) is the rate which when compounded
monthly, is equivalent to the Reinvestment Rate (RR) when compounded
semi-annually. The DR shall be rounded to the nearest one hundredth of one
percent. For example, if the RR equaled 2.335%, then the DR would equal 2.34%.
This is further defined as: DR= ((((1+RR/2)^2)^(1/12))-1)*12 Reinvestment Rate
(defined) The Reinvestment Rate (RR) is the yield in percent per annum of the
Treasury Constant Maturity Nominal 10 (TCM) that equals the remaining Weighted
Average Life (WAL) of the Note as published 5 business days prior to the date of
prepayment in the Federal Reserve Statistical Release H.15 Selected Interest
Rates. If the remaining WAL of this Note does not equal any of the published
TCM’s then the Reinvestment Rate will be determined by interpolating linearly
between two TCM’s, one having a maturity as close as possible to, but greater
than the remaining WAL of this Note and one having a maturity as close as
possible to, but less than the remaining WAL of this Note. The RR shall be
rounded to the nearest one hundredth of one percent. For example, if the
remaining WAL of the Note on June 24, 2004 was 1.38 years then the RR would
equal 2.335%. In this example the RR is arrived at by interpolating the 1-year
and 2-year TCM’s. On June 24, 2004 the 1-year TCM equaled 2.11% and the 2-year
TCM equaled 2.74%. In the event the Federal Reserve Statistical Release H.15
Selected Interest Rates is discontinued or no longer published, the Holder of
this Note shall, in its sole discretion, designate some other daily financial or
governmental publication of national circulation to determine the Reinvestment
Rate which most nearly corresponds to the yield of the TCM. Weighted Average
Life (defined) The Weighted Average Life (WAL) of the Note is the average number
of years that each dollar of unpaid principal due on the Note remains
outstanding. WAL is computed as the weighted-average time to the receipt of all
future cash flows, using as the weights the dollar amounts of the principal
paydowns. The WAL shall be rounded to the second decimal place (for example:
1.38). For example, for a loan with 17 months remaining and principal payments
as detailed in Column B in the chart below, the WAL would equall. 38 years. A B
C Month X Principal Payment = Weighted Principal Payment 1 X $4,495 = $4,495 2 X
$4,521 = $9,042 3 X $4,547 = $13,641 4 X $4,574 = $18,295 5 X $4,600 = $23,002 6
X $4,627 = $27,763 7 X $4,654 = $32,579 8 X $4,681 = $37,451 9 X $4,709 =
$42,378 10 X $4,736 = $47,361 11 X $4,764 = $52,401 12 X $4,792 = $57,498 13 X
$4,819 = $62,653 14 X $4,848 = $67,866 15 X $4,876 = $73,138 -3-

 


[g97041km01i004.gif]

16 X $4,904 = $78,469 17 X $1,577,601 = $26,819,214 Totals: $1,652,747
$27,467,245 Column C = Column A X Column B WAL =(Total Column C / Total Column
B) / 12 Lender shall notify Borrower of the amount and the basis of
determination for the Prepayment Fee, which absent manifest error, shall be
conclusive and binding upon Lender and Borrower. Borrower expressly understands,
acknowledges and agrees that (i) the Prepayment Fee is fair and reasonable and
represents a reasonable estimate of the fair compensation for the loss that
Lender shall sustain due to the early prepayment of the outstanding principal
under the Note, (ii) its agreement to pay the Prepayment Fee is a material
inducement to Lender to make the loan, without which inducement Lender would not
make the loan and (iii) the Prepayment Fee shall be paid without prejudice to
the right of Lender to collect and retain any and all other amounts or charges
provided to be paid hereunder or under the other Loan Documents. 5. Events of
Default. (a) The occurrence of any one or more of the following shall constitute
an Event of Default under this Note: (i) Borrower’s failure to make any payment
of principal or interest when due hereon, followed by Borrower’s failure to make
such payment within ten (10) days after written notice thereof given to Borrower
by Lender; provided, however, that Lender shall not be obligated to give
Borrower written notice prior to exercising its remedies with respect to such
default if Lender had previously given Borrower during the previous twelve (12)
month period a notice of default for failure to make a payment of principal or
interest hereon. (ii) The occurrence of any other Event of Default, as that term
is defined in the Mortgage referred to in the “Security; Loan Documents” section
below. (b) Time is of the essence. Upon the occurrence of any Event of Default
under this Note, (i) the entire principal balance hereof and all accrued
interest shall, at the option of Lender, without notice, bear interest at a rate
from time to time equal to five (5) percentage points over what would otherwise
be the Note rate (or the maximum rate permitted by applicable law if that is
less) from the date of occurrence of the event or circumstance giving rise to
the Event of Default until the Event of Default is cured and (ii) the entire
principal balance hereof and all accrued interest shall immediately become due
and payable at the option of Lender, without notice. Lender’s failure to
exercise any option hereunder shall not constitute a waiver of the right to
exercise the same in the event of any subsequent default. Borrower acknowledges
that, during the period of time that any payment of principal, interest or other
amount due under this Note is delinquent, Lender will incur costs, expenses and
losses attributable to such things as its loss of use of the moneys due and to
the adverse impact on its ability to meet its other obligations and to avail
itself of other opportunities. Borrower further acknowledges that the exact
amount of the costs, expenses and losses would be extremely difficult or
impractical to ascertain. Borrower and Lender agree that the increased rate of
interest provided for in clause (b)(i) above represents a fair and reasonable
estimate of the costs, expenses and losses Lender will incur by reason of any
such delinquency in payment. (c) At Lender’s option, any written notice of
default required to be given to Borrower hereunder may be given in the form of a
statutory notice of default under the laws of the State of New York relating to
foreclosures of mortgages. -4-

 


[g97041km01i005.gif]

6. Late Charges. Borrower acknowledges that, if any monthly installment payment
under this Note is not made when due (other than a balloon payment due upon
maturity), Lender will as a result thereof incur costs not contemplated by this
Note, the exact amount of which would be extremely difficult or impracticable to
ascertain. Such costs include without limitation processing and accounting
charges. Accordingly, except as may otherwise be mandated by applicable law,
Borrower hereby agrees to pay to Lender with respect to each monthly installment
payment which is not received by Lender within five (5) days of (and including)
the date when due (four (4) days after the due date) a late charge equal to FIVE
PERCENT (5%) of the amount of the payment. Borrower and Lender agree that such
late charge represents a fair and reasonable estimate of the costs Lender will
incur by reason of such late payment. Acceptance of such late charge by Lender
shall in no event constitute a waiver of the default with respect to the overdue
amount, and shall not prevent Lender from exercising any of the other rights and
remedies available to Lender. 7. Security; Loan Documents. This Note is secured,
among other documents, by an Amended and Restated Mortgage, Assignment of Rents
and Leases, and Security Agreement (the “Mortgage”) encumbering property (the
“Property’’) located in Westchester County, New York. This Note, the Mortgage
and all other related instruments and documents are collectively referred to
herein as the “Loan Documents.” 8. Collection Expenses. If there occurs any
event or circumstance which is or which with the passage of time, the giving of
notice, or both, will constitute an Event of Default, and in connection
therewith Lender consults an attorney regarding the enforcement of any of its
rights or remedies under this Note or any of the other Loan Documents, or if
this Note is placed in the hands of an attorney for collection, or if suit is
brought to enforce this Note or any of the other Loan Documents, Borrower
promises to pay Lender on demand for all fees, costs and expenses, including
reasonable attorneys’ fees, incurred in connection therewith. Such fees, costs
and expenses shall include those incurred with or without suit and those
incurred at or in preparation for any trial, appeal or review or in any
proceedings under any present or future federal bankruptcy act or state
receivership law, and any post-judgment collection proceedings. 9. Waivers.
Except as expressly provided in this Note to the contrary, Borrower hereby
waives presentment, protest and demand for payment, notice of protest, demand,
dishonor and nonpayment of this Note. 10. Joint and Several Liability. The
liability of each of the undersigned is joint and several with respect to all
obligations hereunder. 11. Limitation of Liability. (a) Borrower is hereby
released from all personal liability under the Loan Documents to the extent such
release does not operate to invalidate the lien of the Mortgage. In the event of
foreclosure of the Mortgage or other enforcement of the collection of the
indebtedness evidenced by this Note, Lender agrees, and any holder hereof shall
be deemed by acceptance hereof to have agreed, not to take a deficiency judgment
against Borrower with respect to said indebtedness. (b) Notwithstanding the
provisions of paragraph (a) of this “Limitation of Liability” section, however,
Borrower shall be fully and personally liable to the holder of this Note for all
claims, demands, damages, losses, liabilities, fines, penalties, fees, liens,
costs and expenses, including attorneys’ fees, suffered or incurred by Lender on
account of or in connection with: -5-

 


[g97041km01i006.gif]

(i) Waste committed or knowingly permitted to the Property, or fraud or willful
misrepresentation committed by Borrower; (ii) The retention of any rental income
or other income arising with respect to the Property collected by Borrower after
the occurrence of any event or circumstance which is or which with the passage
of time, the giving of notice, or both will constitute an Event of Default and
prior to the cure (if any) of such event or circumstance, to the extent that any
such retained income is not used to pay capital or operating expenses of the
Property; (iii) The retention of security deposits or other deposits made by
tenants of the Property which are not paid to tenants when due or transferred to
Lender or any other party acquiring the Property at a foreclosure sale or any
transfer in lieu of foreclosure; (iv) The removal or disposition by Borrower of
any personal property or fixtures encumbered by the Mortgage which are not
replaced as required by the Mortgage; (v) The misapplication of any proceeds
under any insurance policies or awards resulting from condemnation or the
exercise of the power of eminent domain or by reason of damage or destruction to
any portion of the Property or any building or buildings located thereon; (vi)
Any property taxes or assessments which accrued prior to the earlier of (i)
Lender, its nominee or any bidder at a foreclosure sale taking title to the
Property or (ii) Borrower’s tender to Lender of a deed to the Property in
recordable and insurable form; (vii) Borrower’s failure to maintain in full
force and effect hazard, liability and other insurance coverages as required by
the Mortgage; (viii) Borrower’s failure to perform any obligations under the
Environmental Indemnity executed in connection with this Note, and any other
breach of covenant, breach of warranty or misrepresentation by Borrower under
the Mortgage, the Environmental Indemnity or any of the other Loan Documents
with respect to hazardous, toxic and dangerous wastes, substances and materials.
There will be no liability to the Borrower for such wastes, substances and
materials which are introduced to the Property subsequent to a permitted
transfer of the Property by Borrower or to the Lender’s acquisition of title as
a result of foreclosure or deed in lieu of foreclosure (the date of such
transfer or acquisition being referred to as the “Transfer Date”); provided,
however, the Borrower shall bear the burden of proof that the introduction and
initial release of such wastes, substances and materials (i) occurred subsequent
to the Transfer Date, (ii) did not occur as a result of any action of Borrower,
and (iii) did not occur as a result of continuing migration or release of any
such waste, substance or material introduced prior to the Transfer Date in, on,
under or near the Property; and (ix) The acceptance by Lender of an assignment
of the Original Note, rather than making the loan evidenced hereby without such
assignment, including without limitation any loss or cost as a result of a
failure to pay any applicable fees or taxes. Nor shall Borrower be entitled to
the benefits of the provisions of paragraph (a) of this “Limitation of
Liability” section upon the occurrence of any one or more of the events
described in clauses (A), (B) or (C) below (the events described in clauses (A),
(B) and (C) below being hereinafter collectively referred to as “Full Recourse
Events”): (A) Without Lender’s prior written consent, the Property or any part
thereof or interest therein is encumbered by any consensual lien or encumbrance
other than that of the Mortgage; provided, however, that, for purposes of this
clause (A), the lien or encumbrance of general property taxes or special
assessments or of persons supplying labor or materials to or in connection with
the Property shall not be deemed to be consensual in nature; or (B) Without
Lender’s prior written consent, the Property or any part thereof or interest
therein is sold (by contract or otherwise), conveyed or otherwise transferred;
or -6-

 


[g97041km01i007.gif]

(C) The filing of any bankruptcy or insolvency proceeding by Borrower. Upon the
occurrence of any one or more Full Recourse Events, the provisions of paragraph
(a) of this “Limitation of Liability” section shall immediately and
automatically be of no further force or effect, and Borrower shall thereupon and
thereafter have personal liability on this Note without regard to the provisions
of paragraph (a) of this “Limitation of Liability” section. (c) The limitations
on personal liability contained in paragraph (a) of this “Limitation of
Liability” section are not intended and shall not be deemed to constitute a
forgiveness of the indebtedness evidenced by this Note or a release of the
obligation to repay said indebtedness according to the terms and provisions
hereof, but shall operate solely to limit the remedies otherwise available to
the holder hereof for the enforcement and collection of such indebtedness. (d)
As used in this “Limitation of Liability” section, the term “Borrower” includes
(i) Borrower (and each of them, if more than one) and (ii) all general partners
of any Borrower which is a general or limited partnership. The personal
liability hereunder of all persons included within the term “Borrower” shall be
joint and several. (e) The provisions of this “Limitation of Liability” section
shall control over any conflicting provisions of this Note, the Mortgage or any
other instrument or document executed in connection with the indebtedness
evidenced hereby. 12. Limitation on Interest and Loan Charges. Interest, fees
and charges collected or to be collected in connection with the indebtedness
evidenced hereby shall not exceed the maximum, if any, permitted by any
applicable law. If any such law is interpreted so that said interest, fees
and/or charges would exceed any such maximum and Borrower is entitled to the
benefit of such law, then: (A) such interest, fees and/or charges shall be
reduced by the amount necessary to reduce the same to the permitted maximum; and
(B) any sums already collected from Borrower which exceeded the permitted
maximum will be refunded. Lender may choose to make the refund either by
treating the payments, to the extent of the excess, as prepayments of principal
or by making a direct payment to Borrower. No prepayment premium shall be
assessed on prepayments under this paragraph. The provisions of this paragraph
shall control over any inconsistent provision of this Note or the Mortgage or
any other document executed in connection with the indebtedness evidenced
hereby. 13. Governing Law. This Note shall be construed, enforced and otherwise
governed by the laws of the State of New York. 14. Lender. As used herein, the
term “Lender” includes any subsequent holder of or participant in this Note. 15.
Seal and Effective Date. This Promissory Note is an instrument executed under
seal and is to be considered effective and enforceable as of the date set forth
on the first page hereof, independent of the date of actual execution and
delivery. 16. Amended and Restated Note. This Note amends and restates, in their
entirety, the terms and provisions of the Original Note. This Note does not
constitute a novation of the Borrower’s obligations under the Original Note, but
a consolidation, amendment and restatement of such obligations. -7-

 


[g97041km01i008.gif]

17. Waiver of Jury Trial. TO THE EXTENT PERMITTED BY LAW, LENDER AND BORROWER
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAlVE THE RIGHT EITHER MAY HAVE
TO A TRIAL BY JURY IN ANY ACTION, WHETHER ARISING IN CONTRACT OR TORT, BY
STATUTE OR OTHERWISE, IN ANY WAY RELATED TO THIS NOTE. BORROWER ACKNOWLEDGES
THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR LENDER’S EXTENDING CREDIT TO
MAKER THAT THE LENDER WOULD NOT HAVE EXTENDED CREDIT WITHOUT THIS JURY TRIAL
WAIVER, THAT BORROWER HAS BEEN REPRESENTED BY AN ATTORNEY OR HAS HAD AN
OPPORTUNITY TO CONSULT WITH AN ATTORNEY IN CONNECTION WITH THIS JURY TRIAL
WAIVER TO UNDERSTAND THE LEGAL EFFECT OF THIS WAIVER, AND NO WAIVER OR
LIMITATION OF LENDER’S RIGHTS UNDER THIS PARAGRAPH SHALL BE EFFECTIVE UNLESS IN
WRITING AND MANUALLY SIGNED ON LENDER’S BEHALF. Borrower acknowledges that the
above paragraph has been expressly bargained for by Lender as part of the loan
evidenced hereby and that, but for Borrower’s agreement and the agreement of any
other person liable for payment hereof thereto, Lender would not have extended
the loan for the term and with the interest rate provided herein. [Signatures
Begin On Following Page] -8-

 


[g97041km01i009.gif]

WU/LH 103 FAIRVIEW PARK L.L.C., a Delaware limited liability company By: GTJ
Realty, LP, a Delaware limited partnership, Manager By: GTJ GP, LLC, a Maryland
limited liability company, General Partner By: GTJ REIT, Inc., a Maryland
corporation, Manager By: Name : Louis Sheinker Title: President WU/LH 404
FIELDCREST L.L.C., a Delaware limited liability company By: GTJ Realty, LP, a
Delaware limited partnership, Manager By: GTJ GP, LLC, a Maryland limited
liability company, General Partner By: GTJ REIT, Inc., a Maryland corporation,
Manager By: Name : Louis Sheinker Title: President

 


[g97041km01i010.gif]

EXHIBIT A TO NOTE Note Schedule Mortgage Note dated as of February 25, 2008 made
by WU/LH 470 BRIDGEPORT L.L.C., WU/LH 950 BRIDGEPORT L.L.C., WU/LH 12 CASCADE
L.L.C., WU/LH 15 EXECUTIVE L.L.C., WU/LH 22 MARSH HILL L.L.C., WU/LH 25
EXECUTIVE L.L.C., WU/LH 269 LAMBERT L.L.C., WU/LH 401 FIELDCREST L.L.C., WU/LH
404 FIELDCREST L.L.C., WU/LH 36 MIDLAND L.L.C., WU/LH 100-110 MIDLAND L.L.C.,
WU/LH 112 MIDLAND L.L.C., WU/LH 199 RIDGEWOOD L.L.C., WU/LH 203 RIDGEWOOD
L.L.C., WU/LH 8 SLATER L.L.C., WU/LH 100 AMERICAN L.L.C., WU/LH 200 AMERICAN
L.L.C., WU/LH 300 AMERICAN L.L.C., WU/LH 400 AMERICAN L.L.C. and WU/LH 500
AMERICAN L.L.C., each a Delaware limited liability company in favor of JOHN
HANCOCK LIFE INSURANCE COMPANY (U.S.A.), a Michigan corporation, doing its
mortgage business in New York as Manulife Financial, successor by merger to JOHN
HANCOCK LIFE INSURANCE COMPANY, a Massachusetts corporation, as (i) modified by
Partial Release of Mortgage dated April 3 2013 from JOHN HANCOCK LIFE INSURANCE
COMPANY, and (ii) assigned by Allonge to Mortgage Note dated April 3, 2013 from
JOHN HANCOCK LIFE INSURANCE COMPANY to GENWORTH LIFE INSURANCE COMPANY. -2-

 

 